DETAILED ACTION
This is the Office action based on the 16598423 application filed October 10, 2019, and in response to applicant’s argument/remark filed on September 29, 2021.  Claims 1, 4-10, 12-18 and 22-24 are currently pending and have been considered below.  Applicant’s cancellation of claims 2-3, 11 and 19-21, and withdrawal of claims 12, 23 and 24 acknowledged.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 Claim Interpretations
Claim 1 recites “wherein the plasma chamber is separated from the processing chamber by a separation grid”.  According to Merriam-Webster dictionary, the term grid means “a        (1): a perforated or ridged metal plate used as a conductor in a storage battery
(2): an electrode consisting of a mesh or a spiral of fine wire in an electron tube
(3): a network of conductors for distribution of electric power
also : a network of radio or television stations
b:         a network of uniformly spaced horizontal and perpendicular lines (as for locating points on a map)
also : something resembling such a network”
 The specification discloses in paragraph 0038 “The first grid plate 210 can have a first grid pattern having a plurality of holes.  The second grid plate 220 can have a second grid pattern having a plurality of holes”, but fails to define the term “grid”.  Therefore, for a broadest reasonable interpretation, the term “grid” will be interpreted as a structure comprising a plurality of holes. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  --The term "high aspect ratio structure" is a relative term which renders the claim indefinite.  The term "high aspect ratio" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear the range of aspect ratio that is considered to be “high”, and the range of aspect ratio that is considered to be not “high”.  For the purpose of examining it will be assumed that any structure may be considered to have a high aspect ratio.        Applicant’s argued that the term "high aspect ratio" is definite because the Glossary of Semiconductor Terminology defines aspect ratio as “the depth or height of a feature divided by the width of the feature”, and “[a] high aspect ratio indicates a feature is narrow relative to its height or depth”.  This argument is not persuasive.  While the above definition properly defines the term “aspect ratio”, it fails to define the term “high 
Claims 4-10, 13-18 and 22 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 4-10, 13-18 and 22 rejected under 35 U.S.C.103 as obvious over Zhang et al. (U.S. PGPub. No. 20180005886), hereinafter “Zhang”, in view of Shen et al. (U.S. PGPub. No. 20170365487), hereinafter “Shen”, and Lee et al. (U.S. PGPub. No. 20140216498), hereinafter “Lee”, and Kim et al. (U.S. PGPub. No. 20160111298), hereinafter “Kim”:--Claims 1, 13: Zhang teaches a method of making a semiconductor device, comprisingforming a plurality of stacks comprising a silicon oxide, a silicon nitride, and a silicon oxide layer ([0079]), then forming a silicon nitride spacer layer 501 on the plurality of stacks to form a plurality of structures ([0085], Fig. 5);forming a mask 1001 including an amorphous carbon functional layer on a structure, etching the structure through the mask to expose the silicon nitride spacer layer 501 (Fig. 10), then removing the mask including the functional layer ([0099], Fig. 11).       It is noted that the structure reads on the feature “a high aspect ratio (structure) comprising a plurality of silicon oxide layers and a plurality of silicon nitride layers”.  It is further noted that Fig. 11 shows a critical dimension, which is a width of the space between the structure and an adjacent structure, is not increased.       Zhang further teaches that the functional layer may be amorphous carbon ([0099]), but fails to teach that the amorphous carbon is a boron doped amorphous carbon layer.       Shen, also directed to etching a structure comprising a plurality of silicon oxide and silicon nitride through an amorphous carbon mask, teaches that the amorphous carbon layer may be doped with boron to improve etch resistance.       Therefore, it would have been obvious to one of ordinary skill in the art at the 4 , CH2F2 or CH3F ([0030]).--Claim 8:   Lee further teaches that the hydrogen-containing gas may be water vapor and the oxygen-containing gas may be oxygen (0029, 0031]).--Claim 9:   Lee further teaches that the process gas may comprise a carrier gas, such 
Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered as follows:-- Regarding Applicant’s arguments that the term "high aspect ratio" is definite because the Glossary of Semiconductor Terminology defines aspect ratio as “the depth or height of a feature divided by the width of the feature”, and “[a] high aspect ratio indicates a feature is narrow relative to its height or depth”.  This argument is not persuasive.  While the above definition properly defines the term “aspect ratio”, it fails to define the term “high aspect ratio”.  It does not define which value of aspect ratio is considered to be high.  It gives no indication how narrow the feature is relative to its height or depth.  Likewise, Applicant’s argument that such feature is represented in Fig. 2 of the specification does not cure the deficiency because an example is not equivalent to a definition. Furthermore, Fig. 2 does not show any numerical value for any dimensions of the feature.  Therefore, one of skill in the art would not be clear which feature to be selected to meet the requirement of "high aspect ratio".          It is noted that Applicant has failed to specify the range of aspect ratios that is considered to be high.--Regarding Applicant’s arguments that the previously cited prior arts do not teach the feature “the hardmask layer is selectively removed relative to the silicon nitride layers such that the critical dimension is not increased”, this argument is not persuasive.  Fig. 10 and 11 of Zhang clearly shows that the mask 1001 including the boron-doped amorphous carbon functional layer is removed while leaving the silicon nitride layer intact, and that the spacing width between adjacent structures is not increased.  --Regarding Applicant’s arguments that Zhang teaches the hardmask 109 to remain on the gate 107 in Fig. 1B, it is noted that Fig. 1B is not used in the Office action.  Rather, the hardmask layer recited in claim 1 is equivalent to the mask 1001 including the boron-doped amorphous carbon functional layer taught by Zhang and as described above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713